In an action to recover damages for personal injuries arising out of an automobile accident, the plaintiff appeals from an order of the Supreme Court, Nassau County (Molloy, J.), dated July 10, 1989, which denied her motion to vacate an order of the same court, dated December 22, 1988, granting the defendant’s motion for summary judgment upon the plaintiff’s default.
Ordered that the order is affirmed, with costs to the respondent Stefanie Zucker.
Upon our review of the record, we find that the defendants satisfied their initial burden of demonstrating that the plaintiff did not suffer "serious injury” as defined by Insurance Law § 5102 (d). The plaintiff then failed to adduce any evidence to warrant a trial on this issue. Accordingly, the Supreme Court properly denied her motion to vacate an order granting summary judgment to the defendants. Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.